DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung (US PG Pub 2016/0209036).
In re Claim 1, Cheung discloses a fuel injector assembly, the fuel injector assembly comprising: a body defining a first inlet opening (Fig. 2, item 72) and a second inlet opening (Fig. 2, item 72) spaced apart from one another along a first direction (paragraph [0025] discloses that the air inlets 72 are disposed circumferentially around exterior surface 68, therefore an air inlet 72 from a first side of exterior surface can be considered to be a first inlet opening, and an air inlet from the opposite side of exterior surface 68 can be considered as the second inlet opening), wherein the body further defines a fuel-oxidizer mixing passage (Fi. 2, item 60) therewithin extended along a second direction at least partially orthogonal to the first direction, and wherein the first inlet opening and the second inlet opening are each in fluid communication with the fuel-oxidizer mixing passage (see Fig. 2), and further wherein the body defines an outlet opening (Fig. 2, Item 66) at the fuel-oxidizer mixing passage at a distal end relative to the first inlet opening and the second inlet opening, wherein the first inlet opening and the second inlet opening are each configured to admit a flow of oxidizer to the fuel-oxidizer 
In re Claim 2, Cheung discloses a fuel injector assembly of claim 1, wherein the body defines the fuel-oxidizer mixing passage extended along the second direction between the first inlet opening and the second inlet opening (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
In re Claim 3, Cheung discloses a fuel injector assembly of claim 1, wherein the body defines the outlet opening (Fig. 2, Item 66) extended at least partially along a third direction orthogonal to the first direction and the second direction (see Fig. 2 and Paragraphs[0023]-[0025], [0029], [0038] and [0039]).
	Examiner note: the first direction is tangential to the surface of body 30, second direction extends along mixing chamber 60 from inlet 72 to outlet 66, third direction is orthogonal to the second direction extending north and south.
In re Claim 4, Cheung discloses a fuel injector assembly of claim 3, wherein the body defines the outlet opening as a slot extended at least partially orthogonal to the first direction and the second direction (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
Examiner note: the first direction is tangential to the surface of body 30, second direction extends along mixing chamber 60 from inlet 72 to outlet 66, third direction is orthogonal to the second direction extending north and south.

    PNG
    media_image1.png
    641
    748
    media_image1.png
    Greyscale

In re Claim 5, Cheung discloses a fuel injector assembly of claim 1, wherein the body comprises a first wall and a second wall spaced apart from one another along the first direction, and wherein the first inlet opening is defined through the first wall and the second inlet opening is defined through the second wall (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
	Examiner note: see annotated Fig. 1 above
In re Claim 6, Cheung discloses a fuel injector assembly of claim 5, wherein the fuel-oxidizer mixing passage is defined between the first wall and the second wall (see Fig. 2and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
	Examiner note: see annotated Fig. 1 above

	Examiner note: see annotated Fig. 1 above
In re Claim 8, Cheung discloses a fuel injector assembly of claim 7, wherein the third inlet opening is disposed adjacent to one or more of the first inlet opening or the second inlet opening along the second direction (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
	Examiner note: see annotated Fig. 1 above
In re Claim 9, Cheung discloses a fuel injector assembly of claim 1, wherein the first inlet opening and the second inlet opening eachdefine an inlet passage in fluid communication withthe fuel-oxidizer mixing passage (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
In re Claim 10, Cheung discloses a fuel injector assembly of claim 9, wherein the inlet passage is disposed at an acute angle relative to the first direction and the second direction (see Fig. 2 and Paragraphs[0023]-[0025], [0029], [0038] and [0039]).
In re Claim 11, Cheung discloses a fuel injector assembly of claim 1, wherein the body further defines a fuel passage extended in fluid communication with the fuel-oxidizer mixing passage, wherein the fuel passage is configured to provide a flow of fuel to the fuel-oxidizer mixing passage (see Fig. 2 and Paragraphs[0023]-[0025], [0029], [0038] and [0039]).
In re Claim 12, Cheung discloses a fuel injector assembly of claim 11, wherein the fuel passage is extended along the second direction upstream of the fuel-oxidizer mixing passage (see Fig. 2 and Paragraphs[0023]-[0025], [0029], [0038] and [0039]).

In re Claim 14, Cheung discloses a fuel injector assembly of claim 11, wherein the body comprises a third wall extended at least partially along the second direction, and wherein the fuel passage is defined through the third wall (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
In re Claim 15, Cheung discloses a fuel injector assembly of claim 14, wherein the body defines a plurality of first inlet openings and second inlet openings each in adjacent arrangement along a third direction orthogonal to the first direction and the second direction (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
In re Claim 16, Cheung discloses a fuel injector assembly of claim 15, wherein the body defines a plurality of third inlet openings between one or both of the first inlet openings or second inlet openings along the third direction (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
In re Claim 17, Cheung discloses a fuel injector assembly of claim 16, wherein the third inlet opening is separated from one or both of the first inlet opening or the second inlet opening by the third wall extended at least partially along the second direction (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
In re Claim 18, Cheung discloses a fuel injector assembly of claim 16, wherein the body defines a plurality of fuel passages in adjacent arrangement a long the third direction, and wherein the body defines a third inlet passage extended at least partially along the first direction, wherein the third inlet passage is defined between a pair of the third wall (see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).

In re Claim 20, Cheung discloses a fuel injector assembly of claim 18, wherein the body further defines a fourth passage extended in fluid communication with the combustion chamber, and wherein a fourth wall separates the fourth passage and the fuel-oxidizer mixing passage(see Fig. 2 and Paragraphs [0023]-[0025], [0029], [0038] and [0039]).
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (US 93771920.
In re Claim 1, Hirata discloses a fuel injector assembly, the fuel injector assembly comprising: a body defining a first inlet opening (202) and a second inlet opening (202) spaced apart from one another along a first direction, wherein the body further defines a fuel-oxidizer mixing passage (201) therewithin extended along a second direction at least partially orthogonal to the first direction, and wherein the first inlet opening and the second inlet opening are each in fluid communication with the fuel-oxidizer mixing passage, and further wherein the body defines an outlet opening atthe fuel-oxidizer mixing passage at a distal end relative to the first inlet opening and the second inlet opening, wherein the first inlet opening and the second inlet opening a re each configured to admit a flow of oxidizer to the fuel-oxidizer mixing passage, and wherein the fuel-oxidizer mixing passage is configured to provide a flow of fuel-oxidizer mixture to a combustion chamber via the outlet opening (see Fig. 2aand Column 3, Line 11 through Column 4, Line 55).
In re Claim 2, Hirata discloses a fuel injector assembly of claim 1, wherein the body defines the fuel-oxidizer mixing passage extended along the second direction between the first inlet opening and the second inlet opening (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).

Examiner note: the first direction is tangential to the surface of body, second direction extends along mixing chamber from inlet to the outlet, third direction is orthogonal to the second direction extending north and south.
In re Claim 4, Hirata discloses a fuel injector assembly of claim 3, wherein the body defines the outlet opening as a slot extended at least partially orthogonal to the first direction and the second direction (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
Examiner note: the first direction is tangential to the surface of body, second direction extends along mixing chamber from inlet to the outlet, third direction is orthogonal to the second direction extending north and south.


    PNG
    media_image2.png
    512
    871
    media_image2.png
    Greyscale

In re Claim 5, Hirata discloses a fuel injector assembly of claim 1, wherein the body comprises a first wall and a second wall spaced apart from one another along the first direction, and wherein the first inlet opening is defined through the first wall and the second inlet opening is defined through the second wall (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
	Examiner note: see annotated Fig. 2a above
In re Claim 6, Hirata discloses a fuel injector assembly of claim 5, wherein the fuel-oxidizer mixing passage is defined between the first wall and the second wall (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
	Examiner note: see annotated Fig. 2a above
In re Claim 7, Hirata discloses a fuel injector assembly of claim 5, the body further defining a third inlet opening through one or more of the first wall or the second wall, wherein the third inlet opening is in fluid communication with the fuel-oxidizer mixing passage, and further wherein the third inlet opening is configured to provide a flow of oxidizer to the fuel-oxidizer mixing passage (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
	Examiner note: see annotated Fig. 2a above
In re Claim 8, Hirata discloses a fuel injector assembly of claim 7, wherein the third inlet opening is disposed adjacent to one or more of the first inlet opening or the second inlet opening along the second direction (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
	Examiner note: see annotated Fig. 2a above

In re Claim 10, Hirata discloses a fuel injector assembly of claim 9, wherein the inlet passage is disposed at an acute angle relative to the first direction and the second direction (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 11, Hirata discloses a fuel injector assembly of claim 1, wherein the body further defines a fuel passage extended in fluid communication with the fuel-oxidizer mixing passage, wherein the fuel passage is configured to provide a flow of fuel to the fuel-oxidizer mixing passage (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 12, Hirata discloses a fuel injector assembly of claim 11, wherein the fuel passage is extended along the second direction upstream of the fuel-oxidizer mixing passage (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 13, Hirata discloses a fuel injector assembly of claim 12, wherein the body defines a fuel passage exit opening directly between the first inlet opening and the second inlet opening along the first direction (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 14, Hirata discloses a fuel injector assembly of claim 11, wherein the body comprises a third wall extended at least partially along the second direction, and wherein the fuel passage is defined through the third wall (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 15, Hirata discloses a fuel injector assembly of claim 14, wherein the body defines a plurality of first inlet openings and second inlet openings each in adjacent arrangement along a third direction orthogonal to the first direction and the second direction (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).

In re Claim 17, Hirata discloses a fuel injector assembly of claim 16, wherein the third inlet opening is separated from one or both of the first inlet opening or the second inlet opening by the third wall extended at least partially along the second direction (see Fig. 2a and Column 3, Line 11 through
In re Claim 18, Hirata discloses a fuel injector assembly of claim 16, wherein the body defines a plurality of fuel passages in adjacent arrangement a long the third direction, and wherein the body defines a third inlet passage extended at least partially along the first direction, wherein the third inlet passage is defined between a pair of thethird wall (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 19, Hirata discloses a fuel injector assembly of claim 18, wherein the third inlet passage is disposed upstream of a fuel passage exit opening through which a flow of fuel is provided to the fuel-oxidizer mixing passage (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).
In re Claim 20, Hirata discloses a fuel injector assembly of claim 18, wherein the body further defines a fourth passage extended in fluid communication with the combustion chamber, and wherein a fourth wall separates the fourth passage and the fuel-oxidizer mixing passage (see Fig. 2a and Column 3, Line 11 through Column 4, Line 55).

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive. 
In regards to the argument on page 8 section A, that the office action has utilized the same elements in Cheung and Hirata (72 and 202 respectively) to teach separately claimed items, the multiple holes around the circumference of the exterior surface 68, as was explicitly mentioned in the rejection.  Element 202 of Hirata also represents multiple holes that are similarly spaced around the circumference of the burner, as can be seen clearly in Fig. 2B.
In regards to the argument on page 8 section B that the prior art doesn’t disclose a first inlet opening and second inlet opening spaced apart from one another along a first direction and a fuel oxidizer passage extended along a second direction at least partially orthogonal to the first direction, the examiner submits that this argument is based on the incorrect interpretation of the art in section A.  Both Cheung and Hirata disclose first and second inlet opening spaced apart along a first direction (the circumferential direction), and a fuel oxidizer path orthogonal to that direction.
In regards to the arguments on Page 10 sections C and D, see the examiner notes on the corresponding rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747